IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: T.M.M.C., A MINOR               : No. 934 MAL 2014
                                       :
                                       :
PETITION OF: K.C.C., FATHER            : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 3rd day of February, 2015, the Petition for Allowance of Appeal

is DENIED.